Title: Joseph C. Cabell to Thomas Jefferson, 17 April 1819
From: Cabell, Joseph Carrington
To: Jefferson, Thomas


          
            Dear Sir,
            Richmond. 16 17 April. 1819.
          
          Mr Brokenbrough left this for Genl Cocke’s on yesterday morning. It seems that he cannot establish himself at the University until 1st Augt; yet I hope you may be disposed to engage him, as, I think, he will be a source of great comfort & relief to you. I have reflected a good deal on subjects connected with the University since we separated: some thoughts have occurred to me which I beg leave to communicate to you with the freedom of a friend. The plan of pavilions and dormitories along the area of the University will be beautiful & magnificent, and unlike any thing which I have seen in Europe or America. The continuation of the same style of architecture till the two sides of the Area shall have been filled up, will follow as a matter of course. But permit me to suggest a doubt whether the plan of Pavilions & dormitories should not be confined to the Area, and some other style adopted for the Hotels & back ranges. The dormitories, tho’ extremely beautiful, are liable to some objections in point of convenience. With an eastern & western Aspect, with a single window in each, & with flat roofs, I am inclined to think they will be very warm in summer: & with a contiguous public passage, it is to be apprehended that the students will be less retired from noise and other interruptions, than might be desired. For these reasons, I should be disposed to depart from that mode of building, in regard with respect to to the Hotels & back ranges. In regard to flat roofs, on the plan now pursued, it seems to be much doubted whether they will not leak, and require renewal in the course of six years. This seems to be the prevailing opinion of the best workmen in the country. With respect to the Lecturing rooms in the pavilions, permit me to ask whether a more spacious plan would not be advisable in the further prosecution of the buildings. Some of the Professors will probably not have crouded classes, and these might have the use of the Halls now finished or in a state of preparation. But many of the Professors will in all probability have very numerous attendants—& the idea of repeating the same Lecture to the residue of a large class would be very disagreeable to a man who would ascribe the necessity of doing so to a supposed defect in the structure of the Pavilions. It occurred to me at one time, that the Lecturing Halls in the Pavilions should be constructed on the model of the Greek & Roman theatres & amphitheatres, which has been adopted since the Revolution in France; but as this would deprive the Professors and their families of the use of them at other hours than those of Lecturing, and as it might produce too considerable a departure from the plan now adopted, I presume it would be most advisable merely to enlarge the Halls. In the lapse of years, it may be proper to resign the pavilions entirely to the accomodation of the Professors, and to provide Lecturing Rooms in separate buildings.—I was extremely happy to be informed by our friend Genl Cocke that you had annexed the gardens to the backyards of the Pavilions.—In the suggestions I have now ventured to make, I am mainly governed by the wish to remove every possible ground of objection with to the further patronage of the Assembly. Whilst I think the Visitors should be guarded in communicating to the public any little differences of opinion which now & then may occur among them, so as to prevent unfounded inferences from being deduced, I am of opinion that each individual should think & speak freely his impressions upon every point, and I am well persuaded that a contrary course ought & would be regarded by you as uncandid & unfriendly.
          I have heard with great concern of the accidental fire which lately occurred at Monticello, and of the injury which you are said to have sustained. That your health may soon be entirely restored, and that you may long enjoy every earthly good is the continued & unceasing prayer of your faithful friend
          
            Joseph C. Cabell
          
        